Jacoby & Meyers, LLP v Flomenhaft (2016 NY Slip Op 01778)





Jacoby & Meyers, LLP v Flomenhaft


2016 NY Slip Op 01778


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Tom, J.P., Acosta, Renwick, Moskowitz, JJ.


510 403550/10

[*1]Jacoby & Meyers, LLP, et al., Plaintiffs-Respondents,
vMichael Flomenhaft, et al., Defendants-Appellants.


The Flomenhaft Law Firm, PLLC, New York (Stephen D. Chakwin Jr. of counsel), for appellants.
Hinshaw & Culbertson LLP, New York (Katie M. Lachter of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered March 14, 2014, which denied defendants' motion for partial summary judgment dismissing the breach of contract claim in plaintiffs' third amended complaint, unanimously affirmed, without costs.
As Supreme Court found and the parties do not dispute, the arguments defendants raised in support of their motion were raised in a prior summary judgment motion and were rejected by the prior motion court and the Second Department (see Jacoby & Meyers, LLP v Flomenhaft, 94 AD3d 948 [2d Dept 2012])[FN1]. On December 21, 2010, the case was transferred from Orange County. Given that defendants had a full and fair opportunity to litigate their arguments, the Second Department's resolution of those arguments on the merits constitutes the law of the case and is binding on Supreme Court as well as this Court (Board of Mgrs. of the 25 Charles St. Condominium v Seligson, 106 AD3d 130, 135 [1st Dept 2013]; see also People v Evans, 94 NY2d 49, 502 [2000]). Defendants failed to present any new evidence on its second motion that was unavailable to them at the time the first motion was made, or that would warrant consideration of the second motion. Accordingly, there was no basis for the second motion (see Brown Harris Stevens Westhampton LLC v Gerber, 107 AD3d 526, 527 [1st Dept 2013]), and [*2]Supreme Court correctly denied the motion as barred by the law of the case (see 106 AD3d at 135).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2016
CLERK
Footnotes

Footnote 1: On December 21, 2010, the case was transferred from Orange County.